                 Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 1 of 18




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN(CABN 210020)
 3   Chief, Criminal Division

 4   THOMAS R. GREEN(CABN 203480)
     Assistant United States Attorney
 5                                                                                     ^2®'S
              1301 Clay Street, Suite 340S
 6            Oakland, California 94612
             Telephone:(510)637-3695
 7           FAX:(510)637-3724
             E-Mail: thomas.green@,usdoi.gov
 8


 9   Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

     UNITED STATES OF AMERICA,                            CASE NO.
                                                                         4-20-70168
14           Plaintiff,                                   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                          DISTRICT CRIMINAL CHARGES PURSUANT TO
15      V.                                                RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                          RULES OF CRIMINAL PROCEDURE
16   ALHAJIJEWRU TOURAY,

17           Defendant.

18

19

20           Please take notice pursuant to Rules 5(c)(2) and (3)of the Federal Rules of Criminal Procedure
21   that on February 11, 2020 the above-named defendant was arrested pursuant to an arrest warrant(copy
22   attached) issued upon an
23           □       Indictment

24           □      Information

25           ■       Criminal Complaint

26           □      Other (describe)
27   pending in the Northern District of Georgia, Case Number: 1:20-MJ-l 18.

28           In that case (copy of indictment attached), the defendant is charged with violations of Title 18,

     RULE 5                                                                                 V. 7/10/2018
              Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 2 of 18




 1   United States Code, Section 1956(h), conspiracy to launder money.
 2           The maximum penalties are as follows;

 3   18 U.S.C. § 1956(h)- a maximum term of20 years ofimprisonment, a fine ofthe greater of$500,000
 4   or twice the value ofthe monetary instrument or funds involved, 3 years supervised release, forfeiture of
 5   assets, and $100 special assessment.

 6                                                              Respectfully Submitted,

 7
                                                                DAVID L. ANDERSON
                                                                UNITED STATES ATTORNEY
 8


 9

10   Date:
                                                                THOMAS R. GREEN
11                                                              Assistant United States Attorney
12

13

14

15

16

17

18

19


20

21

22


23

24


25

26


27

28



     rule 5                                                                              V. 7/10/2018
             Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 3 of 18
          ORIGINAL

                                    United States District Court
                                    NORTHERN DISTRICT OF GEORGIA


     UNITED STATES OF AMERICA
                                                                     WARRANT FOR ARREST
     V.
                                                                     AGENT TO ARREST

     ALHAJIJEWRU TOURAY                                             Case Number: 1:20-MJ-118




 TO:       The United States Marshal
           and aiiy Authorized United States Officer


 YOU ARE HEREBY COMMANDED to arrest ALHAJIJEWRU TOURAY
 and bring him or her forthwith to the nearest magistrate judge to answer a COMPLAINT charging him
 or her with: conspiracy to launder money


in violation of 18, United States Code,Section(s)1956(h).

  JOHN K LARKINS HI
                                                            United States Magistrate Judge
  Name of Isstiing Officer                                  Title of Issuing Officer



                                                            February 7, 2020
                                                            Atlanta, Georgia
 Signature of Issuing Officer                               Date and Location




Bail Fixed at $_
                                                        by-
                                                                  Name of Judicial Officer




                                                 RETURN

This warrant was received and executed with the arrest of the above-named defendant at:



Date Received:
                                                                 Name and Title of Arresting Officer

Date of Arrest:
                                                                 Signature of Arresting Officer
           Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 4 of 18



                                                                                                FILED IN CHAMBERS
                                                                                                   U.S.D.C.-Atlanta


                                                                                                    FEB 0 7 2019
                                      United States District Conrt
                                                                                                JAMES N. HATTEN, Clerk
                                      NORTHERN DISTRICT OF GEORGIA
                                                                                                               Deputy CleiR
                                                                                            L

   UNITED STATES OF AMERICA

   V.                                                                CRIMINAL COMPLAINT

                                                                     Case Number: 1:20-MJ-118
   ALHAJIJEWRU TOURA.Y


I, the undersigned complainant being duly sworn,state the following is true and correct to the best of my
knowledge and behef. Between on or about September 2,2017 until the date of this criminal complaint,
in Clayton County,in the Northern District of Georgia, defendant(s) did,knowingly conspire, with others
known and unknown,to commit an offense imder Title 18, United States Code,Section 1956, as follows:
to conduct a financial transaction in and affecting interstate commerce, which transactions involved the
proceeds of specified unlawful activity, that is, the felonious manufacture,importation,receiving,
concealment, buying,selling and otherwise dealing in a controlled substance punishable under a law of
the United States, and that while conducting and attempting to conduct such financial transaction, knew
that the property involved in the financial transaction represented the proceeds of some form of unlawful
activity, to conceal and disguise the nature,location,source, ownership,and control of proceeds of said
specified imlawful activity, all in violation of Title 18, Uiuted States Code,Section 1956(h).

I further state that I am a(n) HSI Special Agent and that this complaint is based on the following facts:
PLEASE SEE ATTACHED AFFIDAVII




Continued on the attached sheet and made a part hereof. Yes



                                                        Signature of Complainant
                                                        Matthew DeVane


Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to before me,and subscribed in my
presence


 February 7,2020                                         at   Atlanta, Georgia
 Date                                                         City and State



 JOHNK LARKMSni
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                           Signame of Judj
                                                                                           :ATRUC ro?Y
 AUSA Nicholas N.Joy
                                                                                        CERXXFIED lllfS


                                                                                   I : ' FEB 0 7 2019
                                                                                   fe' Jame^.Hatteii, Clerk
                                                                                   IS;' By; 0"^
                                                                                   iS-.L. . .
                                                                                            Deputy Clerk              ■:
      Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 5 of 18




      AFFIDAVIT IN SUPPORT OF APPLICATION FOR A CRIMINAL

                                 COMPLAINT


      Your affiant. Homeland Security Investigations Special Agent,'Matthew

DeVane,being duly sworn and deposed,states as follows:

                               INTRODUCTION


      1.    I am an''investigative or law enforcement officer of the United States"
within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States
who is empowered by law to conduct investigations of and to make arrests for
offenses enumerated in Title 18, United States Code, Section 1956, and Title 21,

United States Code,Sections 846 and 841.

      2.    Specifically, 1 am a Special Agent (SA) with Homeland Security
Investigations (HSl) and have been so employed since December 2008. I am
currently assigned to the HSl, Hartsfield Jackson Atlanta International Airport
(HJAIA),Border Enforcement Security Task Force(BEST)Group. The HSl Atlanta
BEST Group works in cooperation with State and local drug task forces, as well as
other federal agencies, in an effort to interdict and disrupt transnational drug
trafficking organizations.
       Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 6 of 18




             EXPERIENCE AND TRAINING OF THE AFFIANT

      3.    I am a graduate of the Federal Law Enforcement Training Center
(FLETC) in GlyncO/ Georgia, where I received training in violations of criminal
and immigration law as well the preparation and execution of search and arrest
warrants. My duties and responsibilities include the investigation of criminal
violations of United States Code. Prior to December 2008,1 was a Peace Officer
with the Cobb County,Georgia Police Department. I began my service with Cohb
County Police in 2007. I hold a Bachelor's Degree in Business Administrationfrom
the University of Georgia.

      4.     During my employment with HSI,I have been active in investigations
involving narcotics trafficking and distribution and money laundering. I have
received training on the subject of narcotics trafficking and have been personally
 involved in investigations concerning the possession, manufacture, distribution,
 and importation of controlled substances, as well as methods used to finance drug
 transactions and launder drug proceeds.

       5.    Based on my training and experience, and based upon interviews I
 have conducted with defendants, informants, and other witnesses, to, and
 participants in,drug trafficking activity,I am familiar with the ways in which drug
 tiuffickers conduct their business, including the ways that drug traffickers
      Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 7 of 18




maintain records and documents relating to their drug trafficldng, and the ways
that they conceal,convert,transmit,and transport their drug proceeds.
                 TECHNIQUES USED BY DRUG TRAFFICKERS

      6.      Based on my training and experience and my participation in other
investigations involving violations of the federal Controlled Substances Act and
related offenses, your affiant knows the following:

           .a. That drug traffickers must maintain, on hand,significant amounts of
   United States currency to maintain and finance their ongoing drug businesses,

           b. That it is common for drug traffickers to keep books,records,receipts,
   notes, ledgers, airline documents, and other papers relating to the
   transportation, ordering, purchase, sale, and distribution of controlled
   substances. The aforementioned books, records, receipts, notes, ledgers, and
    documents are maintained where the drug traffickers have ready access to
    them;


            c. That it is common for narcotics distributors to possess contraband
    including marijuana, heroin, cocaine, proceeds of drug sales, and records of
    drug transactions in secure locations within their residences, their busmesses,
    storage units and other places. Such locations frequently include self-storage
   Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 8 of 18




units over which they maintain dorninion and control/ for ready access and to
conceal these items from law enforcement authorities;

      d. Thatto accomplish this concealment/ drug traffickers frequently buiLd
"stash" places within their residences/ their businesses/ storage umtS/ vehicles
or other locations (including buried on the grounds thereof).

      e. That drug traffickers frequently maintain addresses or telephone
numbers in bookS/ paperS/ pocket telephone cards/ wrist watcheS/ and smart
phone devices such as iPhoneS/ iPadS/ and other electronic devices/ which
reflect nameS/ addresses/ and phone numbers of their associates in the drug
trafficking organization;

       f. That it is common for drug traffickers to maintain photographs and
videotapes of themselves with their associates in the drug trafficking
 organization/ with drugs and gunS/ and with assets and fruits of narcotics
trafficking/ including significant amounts of United States currency and
 vehicles;


       g. That narcotics distributors commonly have in their possession/ that
 iS/ on their person/ in their bagS/ at their residences/ at their business locations/
 or in storage units they control/ firearmS/ including handgUnS/ pistolS/
 revolvers/ rifleS/ shotgunS/ machine gunS/ and other weapons. Said firearms
   Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 9 of 18




are used to protect and secure a drug trafficker's property, including drugs,
drugs paraphernalia,jewelry,books,records, and United States currency;
      h. That it is common for drug traffickers to use digital pagers,
cellular/PCS phones, social media websites, residential and busmess
telephones,and two-way radios to stay in communication with one another;
      1. That drug traffickers own and maintain facsimile machines,personal
desktop and laptop computers and other similar and related devices,including
monitors, printers, keyboards, disks, CD-ROMs, personal digital
assistants/smart phones such as iPhones and iPads, operating manuals, and
the like, that are used in the commission of criminal offenses or that contain
evidence of criminal offenses. These devices and programs aUow users to
manage and track their financial portfohos and generate, transfer, count,
record, and store the information listed in the subparagraphs above and below;
      j. That drug traffickers possess and maintain multiple cellular phones,
 smart phones, and other similar devices to communicate with their suppliers
 and with their customers;


       k. That narcotics distributors and money launderers commonly have in
 their possession, that is, on their person or in their luggage,when traveling by
 when commercial aircraft, significant amounts of drugs or U.S. currency; and
i   .
            Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 10 of 18




               1. That drag traffickers possess and maintain at their residence or on
         their person papers, including "pay and owe" sheets, ledgers, and similar
         documents tracking their narcotics sales;

                   m.That San Francisco is a known drag source city and travelers have
         been located at HJAIA,carrying bulk U.S. currency believed to be drug
         proceeds to be used to finance additional drug transactions on commercial
          aircraft destined for San Francisco within the,last twelve months;

                   n. That drug money couriers will often vacuum seal drug proceeds in an
          effort to hide the odor of illegal narcotics, found on drag proceeds, from
          narcotics detecting canines; and

                   o. It is common for drug traffickers and money launderers to ghost
          ship" bags on commercial airline flights. In those instances, individuals will
          check bags on domestic U.S. commercial flights, so the bag will arrive at its
          intended destination, without the individual completing the flight himself.
          Upon arrival at the destination baggage carousel, a co-conspirator will often
          retrieve the bag in furtherance of drug and money laundering efforts.
                                   SOURCES OF KNOWLEDGE


              7.      I make this affidavit based upon personal knowledge derived from
        the following: personal participation in this investigation; information I have
      Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 11 of 18




learned jErom discussions with other HSI Special Agents and Task Force Officers

and other law enforcement officers, airline personnel,and other witnesses,and my

review of written reports.


      8.    I have endeavored to make clear which facts stated in this Affidavit

are based upon my own personal observations and which are not. Unless
otherwise noted,factual statements not based upon my personal observations are

based upon information received from one or more other law enforcement officers
who may have either direct or hearsay knowledge of the factual statement, such
knowledge having been conveyed to me either personally or through a report that
I have reviewed. Wherever in this Affidavit I state my behef,such belief is based

upon my training and experience and upon the information obtained through this
investigation.

                              PROBABLE CAUSE


      9.     On September 2, 2017, Delta Global Services (DCS) employee
Bubacarr Drammeh attempted to enter HJAIA through an employee checkpoint
located in Concourse F. During an employee security screening, a security guard
determined that a bag carried by Drammeh contained a significant amount of U.S.
currency, later deterrnined to be $140,270. In an interview on the same date,
Drammeh stated to an Atlanta Police Department (APD) Investigator that the
 money did not belong to him but was the property of Alhaji Touray,who was later
                                        7
     Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 12 of 18




identified as Alhaji Jewru Touray fTOURAY"). Drammeh further stated that
Drammeh's spouse also was involved in moving money from Atlanta, Georgia,to

San Francisco, California, on behalf of TOURAY. Drammeh made an additional

statement to APD that Drammeh had heard that other people were moving bags

for TOURAY,but Drammeh did not know their names.

     10.    In an interview with yotn affiant on October 11, 2017, Drammeh

confirmed that each time he traveled from Atlanta, Georgia, to San Francisco,

California, Drammeh was carrying bags containing currency for TOURAY.

Drammeh stated that he was paid for transporting currency by checks endorsed
by TOURAY,which Drammeh would then complete the amount portion prior to
depositing into his bank account.

      11.   Bank records from a Fidelity Banl^ account in the name 2 Rays Mart

LLC (xxxxx3355) revealed numerous checks from the account to Bubacarr
Drammeh, which were subsequent to trips completed from Atlanta to San

Francisco by Drammeh or his wife Matako Drammeh. Fidelity Bank records
further confirmed that accoimt xxxxx3355 was opened on June 16, 2015, by Jewru

TOURAY who used Social Security Number xxx-xx-9187.

      12.   Records from the Social Security Adrmnistration confirmed that

Social Security Number xxx-xx-9187 is assigned to TOURAY.
       Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 13 of 18




       13.      Drammeh confirmed that on at least one occasion the U.S. currency
was vacuum sealed, which as I explained above,is consistent with the manner in
which drug traffickers often package drug money for transportation.

       14. On December 12, 2018, at approximately 0640 hours, I observed
TOURAY and Niaja DACE^ in the T13 Boarding Gate area at HJAIA. The two
individuals were talking together and attempted to board the plane together, but
an airline gate agent initially stopped DACE due to a ticketing issue. Eventually,
TOURAY and DACE boarded United Airlines flight 1900, which was boarding at
that gate and destined for San Francisco.

        15. That same day, at approximately 0644 hours, members of the
Hartsfield BEST Croup located two checked bags at the United Airlines baggage
carousel located underneath Concourse T. The bags were both checked under the
name Jewru TOURAY for United Airlines Flight 1900. Agents did not observe any
luggage checked under DACE s name.

         16. After receiving a narcotic detecting canine alert to the presence of the
 odor of narcotics coming from the bags, HSI Agents obtamed a federal search



 1 On November 26 2018 APD ofScers responded to an alleged brnglary at an apartment rented by Nmja DACE a
 3227 Verdant Dr. SW,ukt 1517, Atlanta, Georgia. While walking tk-ough the apartment with DACE to
 what,if anything, was stolen, officers observed an approximately gallon sized plastic bag of marijuana in plam vi .
 The marijuana was seized, but no arrests were made at that time,
                                                         9
     Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 14 of 18




warrant for the bags, which led to the discovery and seizure of approximately
$73,975 in U.S. currency,concealed within the bags.

      17.   On December 13,2018,the day after TOURATs bags had been seized,
DACE contacted APD to report her bag stolen from a United Airlines flight on
December 12,2018 at 0600 hours, which is consistent with the flight she took with
TOURAY. In the report,DACE stated that she checked her luggage for the fhght
and provided an aggregated loss estimate of $45,000.

      18. On January 25, 2019, HSI Agents received information that Niaja
DACE intended to travel onboard Southwest Airlines Flight 682 from Atlanta to
Denver, Colorado. Upon arrival in Denver, DACE's travel itinerary included a
connecting flight onboard Southwest Airlines flight 1881 to Reno,Nevada.
      19.    Video surveillance at HJAIA captured DACE entering the airport
check-in area with a suitcase at 0513 hours. At 0518 hours, the same camera
captured DACE leaving HJAIA without the suitcase.

       20. That same day, at approximately 0521 hours, HSI Agents located a
 checked bag in the Southwest AMines baggage sorting area located underneath
 Concourse T at HJAIA. The bag was checked xmder the name Niaja DACE,and it
 appeared to be the same one observed in the video footage.



                                        10
       Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 15 of 18




       21.      After a narcotics canine alerted to the presence of the odor of narcotics

coming from the bag, HSI Agents obtained a federal search warrant for the bag.
HSI Agents discovered and seized approximately $48,770 in U.S. currency that
was concealed within the bag. HSI Agents confirmed with a Southwest Airlines
gate representative that the bag was checked at a kiosk at HJAIA,but DACE did
not board the flight for which the bag was checked.

       22.      The same day. Federal Air Marshals from the Federal Air Marshal
Service established surveillance at the baggage claim carousel area for Southwest

Airlines flight 1881 in Reno, Nevada, the flight's destination. If HSI Agents had
not searched and seized the luggage checked by DACE in Atlanta, Southwest
Airlines would have delivered the bag to this carousel. An Air Marshal observed
and photographed TOURAY arriving at the carousel appearing to search for the
already seized bag. TOURAY departed empty-handed.

        23. On September 11,2019,HSI agents interviewed a confidential source
(CS)2 for information about sending large quantities of U.S. currency in checked
luggage. On August10,2018 and October 7,2018,the CS had been identified trying
to check luggage at Nashville International Airport(NIA) containing $45,600.00
and $114,990.00, respectively. The currency was seized by agents from the Drug

2 The CS is providing infomiation in exchange for consideration on the money laundering case described in this
section. The CS has no prior criminal history. HSI Agents have coiroboratedthe information the CS has provided
where possible and believe the infonnation that the CS has provided to be credible and reliable.
                                                       11
      Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 16 of 18




Enforcement Adrninistration (DEA), believing tbe currency to represent drug

proceeds.

      24.   During the interview, the CS stated that the money seized from him
at NIA belonged to TOURAY, who the CS said was involved in marijuana
trafficking between suburban San Francisco and Atlanta, Georgia. The CS also
said the CS had driven loads of marijuana belonging to TOURAY from California

to Georgia, mcluding as recently as two days prior to the interview. The CS
identified the residence at 1354 SpringhEl Drive, Pittsburg, California 94565 as a

location where the CS and TOURAY had previously vacuum sealed bags of
marijuana together that were destined for Atlanta.

      25.   On February 5,2020, agents with the Federal Bureau of Investigation
(FBI) conducted a trash pull at 1354 Springhill Drive,Pittsburg, California 94565.
Items discarded from 1354 Springhill Drive,Pittsburg, California 94565 included
approximately 30 vacuum seal bags containing marijuana residue, receipts with
TOURAY's name,an airbag recall notice with DACE's name,and 16 empty aerosol
cans used to dispense expandable foam. According FBI agents,expandable foam
is often used by drug traffickers to package narcotics in the hope that the narcotics
wiU be harder to detect.




                                         12
      Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 17 of 18




      26.    As described in this section, HSI Agents have determined that

TOURAY, assisted by multiple co-conspirators, transferred, delivered, and

otherwise disposed of hundreds of thousands of dollars in U.S. currency from

Atlanta, GA to suburban San Francisco, CA between at least 2015 up until the

present. Based on my training and experience, the methods in which TOURAY

and his co-conspirators moved this money -including checking luggage with bulk

currency without taking the flight and having another party at the flight's

destination pick up the luggage - were designed to hide the nature, location,

source, ownership, or control of the money. As described in this section, HSI

Agents believe that this money constituted proceeds from the sale of illegal

narcotics and that, based on the investigation, TOURAY knew that the money

came from the sale of illegal narcotics.

                                  CONCLUSION


      27.    Based upon the above,I believe that there is probable cause to believe

that the defendant, TOURAY, did knowingly conspire, with others known and

unknown, to commit an offense under Title 18, United States Code,Section 1956,

as follows: to conduct a financial transaction in and affecting interstate commerce,

which transactions involved the proceeds of specified unlawful activity, that is,

the felonious manufacture, importation, receiving, concealment, buying, selling

and otherwise dealing in a controlled substance punishable under a law of the
                                           13
      Case 4:20-mj-70168-MAG Document 1 Filed 02/12/20 Page 18 of 18




United States,and that wMe conducting and attempting to conductsuch financial

transaction, knew that the property involved in the financial transaction

represented the proceeds of some form of unlawful activity, to conceal and

disguise the nature, location, source, ownership, and control of proceeds of said

specified unlawful activity, all in violation of Title 18, United States Code,Section

1956(h).

                              END OF AFFIDAVIT




                                         14
